Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 17 November 2020 for application number 16/456,749. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-25 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  8/30/19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 9, 11, 14-18, 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al. (US 2005/0195897).
Regarding claim 1, Cha discloses a method comprising: 
determining a spatial parameter associated with one or more frames of a plurality of frames of media content (par. 62); 
determining a temporal parameter associated with the one or more frames of the media content (par. 62); 
determining, based on the spatial parameter and the temporal parameter, a Group of Picture (GOP) size for the one or more frames of the media content (pars. 62-68); and 
encoding, based on the determined GOP size for the one or more frames of the media content, the one or more frames of the media content, wherein the GOP size for the one or more frames of the media content is different than a GOP size for one or more other frames of the plurality of frames of the media content (fig. 8).

Regarding claim 2, see teachings of claim 1, Cha further discloses wherein the GOP size for the one or more frames of the media content is inversely proportional to the spatial parameter and the temporal parameter (pars. 54, 77).
Regarding claim 6, see teachings of claim 1, Cha further discloses further comprising determining, based on the spatial parameter and the temporal parameter, a hierarchical structure associated with the GOP, wherein the hierarchical structure associated with the GOP changes adaptively throughout an encoding process of the one or more frames of the media content (fig. 6; pars. 25, 30, 47, 77).
Regarding claim 7, see teachings of claim 1, Cha further discloses further comprising: determining, based on the spatial parameter and the temporal parameter, at least one mini-GOP and at least one mini-GOP size for the one or more frames of the media content; and encoding, based on the determined at least one mini-GOP size for the one or more frames of the media content, the one or more frames of the media content, wherein the mini-GOP comprises a portion of the GOP (figs. 4-6, where one GOP is a merged version of other GOPs).
Regarding claim 9, see teachings of claims 1 and 7, Cha further discloses wherein at least one of the GOP size and the mini-GOP size changes adaptively throughout an encoding process for the plurality of frames of media content (pars. 25, 30, 47, 77).
Regarding claim 11, Cha discloses a method comprising: determining at least one of a spatial parameter associated with one or more frames of media content and a temporal parameter associated with the one or more frames of the media content; determining, based on the at least one of the spatial parameter and the temporal 
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claims 6, 7, and 9.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 17, Cha discloses a method comprising: determining a spatial parameter and a temporal parameter associated with one or more frames of a plurality of frames of media content; determining, based on the spatial parameter and the temporal parameter associated with the one or more frames of the media content, a Group of Picture (GOP) size for the one or more frames of the media content; encoding, based on the determined GOP size for the one or more frames of the media content, the one or more frames of the media content; determining a spatial parameter and a temporal parameter associated with one or more other frames of the plurality of frames 
Regarding claim 18, see teachings of claim 17, Cha further discloses wherein the GOP size for the one or more frames of the media content is different than the GOP size for the one or more other frames of the media content (see teachings of claim 1).
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claims 6, 7, and 9.
Regarding claim 21, see teachings of claim 17, Cha further discloses further comprising: determining, based on the spatial complexity parameter and the temporal parameter associated with the one or more frames of the media content, a mini-GOP size for the one or more frames of the media content; encoding, based on the determined mini-GOP size for the one or more frames of the media content, the one or more frames of the media content; determining, based on the spatial complexity parameter and the temporal parameter associated with the one or more other frames of the media content, a mini-GOP size for the one or more other frames of the media content; and encoding, based on the determined mini-GOP size for the one or more other frames of the media content, the one or more other frames of the media content, wherein the mini-GOP size for the one or more frames of the media content is different than the mini-GOP size for the one or more other frames of the media content (see teachings of claim 17 and 11).
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2005/0195897) in view of Banerjee et al. (US 10,116,970).
Regarding claim 8, see teachings of claims 1 and 7, Cha does not explicitly disclose wherein the one or more frames of the media content comprise at least one I- frame, at least one P-frame, and at least one B-frame; wherein the GOP begins with an I-frame and ends at a frame immediately preceding the next I-frame of the one or more frames of the media content; and wherein at least one of the mini-GOPs begins with a P-frame.

It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Cha to include the teachings of Banerjee in order to encode the video content with different priority levels (Banerjee, col. 7, lines 35-37).
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Claim(s) 3-5, 10, 12, 19, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2005/0195897) in view of Gokhale et al. (US 2019/0045195).
Regarding claim 3, see teachings of claim 1, Cha does not explicitly disclose wherein determining the spatial parameter comprises at least one of applying a Fast Discrete Cosine Transform (Fast DCT) to the one or more frames of the media content and applying one or more filters to the one or more frames of the media content.
In the same field of endeavor, Gokhale discloses wherein determining the spatial parameter comprises at least one of applying a Fast Discrete Cosine Transform (Fast DCT) to the one or more frames of the media content and applying one or more filters to the one or more frames of the media content (figs. 2A, 2B; pars. 70, 79).

Regarding claim 4, see teachings of claims 1 and 3.  Gokhale further discloses wherein applying the one or more filters to the one or more frames of the media content comprises applying at least one of an edge detection filter and a high pass filter to the one or more frames of the media content (par. 79).
Regarding claim 5, see teachings of claim 1, Cha does not explicitly disclose wherein determining the temporal parameter complexity associated with the one or more frames of the media content comprises applying a Mean Co-Located Pixel Difference (MCPD) metric to the one or more frames of the media content.
In the same field of endeavor, Gokhale discloses wherein determining the temporal parameter complexity associated with the one or more frames of the media content comprises applying a Mean Co-Located Pixel Difference (MCPD) metric to the one or more frames of the media content. (pars. 138-139).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Cha to include the teachings of Gokhale in order to improve speed (Gokhale, par. 48).
Regarding claim 10, see teachings of claim 1, Cha does not explicitly disclose wherein determining the spatial parameter and the temporal parameter comprises performing one or more pre-processing operations on the one or more frames of the media content.

It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Cha to include the teachings of Gokhale in order to improve speed (Gokhale, par. 48).
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claims 3-5.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claims 3-5, and 12.
Regarding claim 23, see teachings of claim 1, Cha does not explicitly disclose wherein: the spatial parameter is a spatial complexity, and the temporal parameter is a temporal complexity (ref 5195).
In the same field of endeavor, Gokhale discloses wherein: the spatial parameter is a spatial complexity, and the temporal parameter is a temporal complexity (pars. 44-49, 94, 95).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Cha to include the teachings of Gokhale in order to predict a single partition or mode with high confidence (Gokhale, par. 44).
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 23.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 23.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486